J-S42034-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

CHRISTOPHER CHARLES ADAMS, SR.

                           Appellant                  No. 1692 WDA 2015


                Appeal from the PCRA Order September 16, 2015
    in the Court of Common Pleas of Westmoreland County Criminal Division
                       at No(s): CP-65-CR-0002035-2014

BEFORE: SHOGAN, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                   FILED: August 24, 2016

        Appellant, Christopher Charles Adams, Sr., appeals pro se from the

order entered in the Westmoreland County Court of Common Pleas denying

his first petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 Appellant claims (1) defense counsel was ineffective in failing to

investigate his case prior to pursuing a negotiated plea or failing to ensure

the judge explained all of the elements of the charges prior to sentencing;

(2) PCRA counsel was ineffective in failing to address the issue of the

consent to search the vehicle; and (3) the prosecutor misrepresented

evidence. We affirm.

        On July 2, 2014, Appellant entered a negotiated guilty plea to Count 1,

possession with intent to deliver, and Count 2, firearms not to be carried

*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S42034-16

without a license.     He was sentenced to 3 to 6 years’ imprisonment for

possession with intent to deliver (methamphetamine)2 and a consecutive

term of 1 to 4 years’ imprisonment for firearms not to be carried without a

license.3 N.T. Guilty Plea Hr’g, 7/2/14, at 12. Appellant did not file a post-

sentence motion4 or direct appeal. On January 2, 2015, Appellant filed a

timely pro se PCRA petition. Counsel was appointed and filed a motion to

withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)

and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988), which the

PCRA court granted.

        Appellant stated the facts of this case in his PCRA petition, reproduced

verbatim, as follows:

          I was traveling on route 56 between Seward and Johnston
          PA when I was pulled over for speeding in a 40 mph zone.
          My drivers door window wouldnt go down so I asked

2
    35 P.S. § 780-113(a)(30).
3
   18 Pa.C.S. § 6106(a)(1).       The Commonwealth waived the 5 year
mandatory minimum for the possession of a firearm. N.T. Guilty Plea Hr’g,
7/2/14, at 4-5, 12. No further penalty was imposed for possession of drug
paraphernalia, prohibited offensive weapons, possession of red phosphorous
with   intent   to   manufacture     controlled substance,    operating  a
methamphetamine lab, and possession of ephedrine.
4
  Appellant did not file a post-sentence motion or a direct appeal to this
Court. We note that the oral guilty plea colloquy was supplemented by a
written guilty plea colloquy that Appellant signed. It apprised him of his
right to file a post-sentence motion or direct appeal, and the time limits for
doing so. Guilty Plea Pet., 7/2/14, at 4-5; see generally Commonwealth
v. Bedell, 954 A.2d 1209 (Pa. Super. 2008)




                                      -2-
J-S42034-16

           permission to open door to hand officer Identification when
           I inadvertently exposed a shotgun between door & seat. I
           was removed from vehicle and placed into patrol car and
           the officer began searching entire vehicle.

Mot. for Post Conviction Collateral Relief, 1/2/15, at 3. Appellant contended

there was no probable cause to stop his vehicle for speeding.              Id.   He

claimed counsel was ineffective for “making [him] feel threatened by the

law.”   Id.   Appellant averred “[t]he imposition of a sentence greater than

maximum as well as a unconstitutional mandatory minimum.” Id.

        On February 25, 2015, the PCRA court filed a notice of intent to

dismiss Appellant’s pro se PCRA petition. Appellant filed a pro se response

to the Rule 907 notice.     We reproduce the response, in pertinent part, as

follows:

              I am writing in response to my PCRA submitted pro se.
           I am writing concerning a few key points. First I did not
           give police consent to search vehicle, knowing what was
           inside vehicle it would be unwise to allow such a search.
           Second if I did give a so called consent why was it
           necessary to contact the co-owner of vehicle to get
           permission to search this information is inside the Affidavit
           of Probable Cause them contacting co-owner. Third I am
           claiming ineffectiveness of counsel in this matter because I
           asked for a motion to suppress evidence due to the fact
           the co-owner was undergoing serious surgery at the time
           of the consent and was unable to give intelligent consent. .
           . . Also a key point I forgot there was only 1.29 grams of
           usable methamphetamine the “other” was an unknown
           mixture of trash in a bag labeled waste (labeled by me)
           that could not have contained a viable amount of
           methamphetamine. Therefore 1.29 grams is consistent
           with personal possession and not an intent to distribute
           there were no broken down bags or separate packages
           Just a scale with residue that I used to weigh out my doses
           before injection. . . .


                                       -3-
J-S42034-16



Resp. to Rule 907 Notice of Intent to Dismiss, 3/18/15, at 1-2.5 A hearing

was held on September 8, 2015. On September 16, 2015, the court denied

the PCRA petition and granted counsel’s request to withdraw. This appeal

followed.6

        Appellant raises the following issues for our review:

           I. Was the conviction obtained and sentence imposed in
           violation of the Right to Effective Assistance of Counsel,
           with the defense counsel not investigating all matters of
           the case before pursuing a negotiated plea, or failing to
           ensure the judge explained all the elements of the charges
           prior to sentencing?[7]

5
    The PCRA court opined:

           [Appellant] was given an opportunity to file a written
           response to the Opinion and Order of [c]ourt, dated March
           9, 2015, wherein [he] was notified of this [c]ourt’s
           intention to dismiss the instant PCRA petition. [Appellant]
           did file a timely response . . . .

PCRA Ct. Op., 9/16/15, at 10. We note that the PCRA court’s March 9, 2015
opinion in support of its notice of intent to dismiss the PCRA petition and the
September 16th opinion are virtually identical.
6
  The PCRA court held that the instant appeal was untimely. See Order,
10/28/15. We disagree. Under the “prisoner mailbox rule,” a pro se
prisoner’s document is deemed filed on the date he delivers it to prison
authorities for mailing. See Commonwealth v. Wilson, 911 A.2d 942, 944
n.2 (Pa. Super. 2006). Instantly, an envelope, postmarked October 15,
2015, is included in the certified record, together with the notice of appeal.
Applying the “prisoner mailbox rule,” the envelope’s postmark establishes
that the instant appeal was timely filed.
7
  In the argument section of his brief, Appellant contends that “Counsel
failed to request body/dash camera footage of the arrest . . . .” Appellant’s
Brief at 11. This issue was not raised in Appellant’s PCRA petition or in his
response to the Rule 907 notice of intent to dismiss. Therefore, this issue is



                                       -4-
J-S42034-16



         II. Did the [c]ourt err in denying the PCRA claim of an
         illegal search and seizure based on an invalid consent to
         search?

         III. Did the prosecutor misrepresent the evidence of the
         303.42 grams of waste by-product in Item 2.1[8] of the Lab
         Report?

Appellant’s Brief at 4.

      First, Appellant contends counsel was ineffective for failing to

investigate the case before pursuing a negotiated plea and in failing to

ensure that the judge explained all of the elements of the charges prior to



waived. See Commonwealth v. Rainey, 928 A.2d 215, 226 (Pa. 2007)
(concluding that issues not raised in a PCRA petition are waived and cannot
be considered for the first time on appeal); see also 42 Pa.C.S. § 9544(b)
(“an issue is waived if the petitioner could have raised it but failed to do so
before trial, at trial, during unitary review, on appeal or in a prior state
postconviction proceeding.”); Pa.R.A.P. 302(a).
8
   We note that Item 2.1 of the Lab Report states as follows: “One (1) clear
zip lock bag containing one (1) plastic ‘Sodastream’ bottle containing orange
solid with metallic pieces.” No Merit Letter in Supp. of Pet. to Withdraw as
Counsel, 1/29/15, Ex. A at 1. The Pennsylvania State Police Bureau of
Forensic Services concluded that “[t]he solid in item 2.1 weighed 303.42
g+/-0.09 g and contained a reactive metal, sodium hydroxide,
pseudoephedrine/ephedrine, and methamphetamine (Schedule II).” Id. at
2. The report stated:

         One method of manufacture for methamphetamine is
         referred to as the “One-Pot” method. In this method,
         pseudoephedrine/ephedrine, an ammonium salt, a base
         (such as sodium hydroxide), a reactive metal, and an
         organic solvent are combined into one container (Item
         2.1).

Id.




                                     -5-
J-S42034-16

sentencing.   Id. at 9, 12.        Appellant avers “[i]f not for this deficient

performance, [A]ppellant would have only been guilty of Count 4[9] only, all

other Counts would be invalid due to inadmissible evidence, gained from an

illegal search and seizure.”   Id. at 13.     Counsel was ineffective “for not

ensuring that his client knew exactly what it was he was signing into in open

court.” Id.

     The PCRA court found no merit to Appellant’s claim and opined:

        PCRA counsel has reviewed the record in this matter,
        including the guilty plea petition and correspondence
        between [Appellant] and his [trial] counsel. PCRA counsel
        was unable to detect any evidence of [trial counsel’s]
        ineffectiveness in the record. [PCRA counsel] notes in his
        no-Merit Letter that [Appellant] accepted an offer at the
        preliminary hearing. [Appellant] subsequently asked [trial
        counsel] if he could get an offer of 3 to 6 years, rather
        than 4 to 10 years, and [trial counsel] indicated that he
        could not. [Appellant] then completed and signed a guilty
        plea petition and underwent a plea colloquy prior to being
        sentenced to the terms of the plea agreement that was
        reached at the time of the preliminary hearing. In fact, at
        the time the plea was entered, [Appellant] indicated that
        he was pleading guilty because “I committed this crime,
        Your Honor.”

PCRA Ct. Op. at 7-8 (footnote omitted).        The PCRA court concluded that

Appellant’s claim that guilty plea counsel was ineffective was meritless. Id.

at 9. We agree no relief is due.

     This Court has stated:



9
 Count 4 was misdemeanor 1 prohibited offensive weapon. N.T. Guilty Plea
Hr’g, 7/2/14, at 4.



                                       -6-
J-S42034-16

         Our standard and scope of review for the denial of a
       PCRA petition is well-settled.

          [A]n appellate court reviews the PCRA court’s
          findings of fact to determine whether they are
          supported by the record, and reviews its conclusions
          of law to determine whether they are free from legal
          error. The scope of review is limited to the findings
          of the PCRA court and the evidence of record, viewed
          in the light most favorable to the prevailing party at
          the trial level.

                               *    *    *

          . . . Counsel is presumed effective, and to rebut that
          presumption, the PCRA petitioner must demonstrate
          that counsel’s performance was deficient and that
          such deficiency prejudiced him. In Pennsylvania, we
          have refined the Strickland [v. Washington, 466
          U.S. 668 (1984),] performance and prejudice test
          into a three-part inquiry. Thus, to prove counsel
          ineffective, the petitioner must show that: (1) his
          underlying claim is of arguable merit; (2) counsel
          had no reasonable basis for his action or inaction;
          and (3) the petitioner suffered actual prejudice as a
          result. If a petitioner fails to prove any of these
          prongs, his claim fails. . . .       To demonstrate
          prejudice, the petitioner must show that there is a
          reasonable probability that, but for counsel’s
          unprofessional errors, the result of the proceedings
          would have been different. A reasonable probability
          is a probability that is sufficient to undermine
          confidence in the outcome of the proceeding.

                               *    *    *

          [A] defendant [raising a claim of ineffective
          assistance of counsel] is required to show actual
          prejudice; that is, that counsel’s ineffectiveness was
          of such magnitude that it “could have reasonably had
          an adverse effect on the outcome of the
          proceedings.”




                                   -7-
J-S42034-16

Commonwealth v. Charleston, 94 A.3d 1012, 1018-19 (Pa. Super.)

(some citations omitted), appeal denied, 104 A.3d 523 (Pa. 2014).

      With respect to a guilty plea, the prejudice prong is satisfied by

showing that “it is reasonably probable that, but for counsel’s errors, [a

petitioner] would not have pleaded guilty and would have gone to trial. The

reasonable probability test is not a stringent one.”     Commonwealth v.

Hickman, 799 A.2d 136, 141 (Pa. Super. 2002) (citations and quotation

marks omitted).

             Our Supreme Court has repeatedly stressed that where
         the totality of the circumstances establishes that a
         defendant was aware of the nature of the charges, the plea
         court’s failure to delineate the elements of the crimes at
         the oral colloquy, standing alone, will not invalidate an
         otherwise knowing and voluntary guilty plea. “Whether
         notice [of the nature of the charges] has been adequately
         imparted may be determined from the totality of the
         circumstances attendant upon the plea [.]”

Commonwealth v. Morrison, 878 A.2d 102, 107 (Pa. Super. 2005) (en

banc) (citations omitted).

      Instantly, at the guilty plea hearing, the trial court asked Appellant if

he understood his rights as counsel explained them to him. N.T. Guilty Plea

Hr’g, 7/2/14, at 9.    Appellant responded that he did.       Id.   The court

explained the charges as follows:

            You’re pleading guilty at Count 1 to possession with
         intent to deliver. . . .     If you went to trial the
         Commonwealth would have to prove that on April 4, 2014,
         that    you    possessed    with   intent  to    deliver
         methamphetamine.



                                     -8-
J-S42034-16

           You’re pleading guilty at Count 2 firearms not to be
        carried without a license . . . . Here the Commonwealth
        would have to prove that on that same date you carried
        without a license a firearm, namely, a High─Point model
        C9 9mm Luger and a Remington Arms 20 gauge shotgun
        in a vehicle.

           You’re pleading guilty at Count 3 to possession of
        paraphernalia . . . . Here the Commonwealth would have
        to prove that you possessed with intent to use drug
        paraphernalia, in this case a glass smoking pipe, a digital
        scale and empty heroin stamp bags.

           You’re pleading guilty at Count 4 to prohibited offensive
        weapons . . . . Here the Commonwealth would have to
        prove that on the same date that you possessed an
        offensive weapon, namely, a Remington 20 gauge shotgun
        with a barrel length of less than 18 inches.

           You’re pleading guilty at Count 5 to possession with
        intent to manufacture a controlled substance . . . . Here
        the Commonwealth would have to prove that on that same
        date     that   you    possessed    sodium     hydroxide,
        psuedoephedrine and lithium with the intent to
        manufacture methamphetamine.

           You’re pleading guilty at Count 6 to operating a
        methamphetamine lab . . . . Here the commonwealth
        would have to prove that on that same date you caused a
        chemical reaction involving ephedrine, pseudoephedrine or
        phenylpropanolamine or any other precursor or reagent
        substance listed for the purpose of manufacturing
        methamphetamine.

           And you’re pleading guilty at count 7 to knowingly
        possessing pseudoephedrine . . . .           Here the
        Commonwealth would have to prove that on the same date
        you possessed pseudoephedrine for the purpose of
        manufacturing methamphetamine.

Id. at 9-11.




                                   -9-
J-S42034-16

      Appellant has not satisfied the prejudice prong by showing that but for

counsel’s errors he would not have pleaded guilty.         See Charleston, 94

A.3d at 1018-19; Hickman, 799 A.2d at 141.             Therefore, his claim that

guilty plea counsel was ineffective is without merit.          See 42 Pa.C.S. §

9543(a)(2)(ii); See Charleston, 94 A.3d 1012, 1018-19.

      Next, Appellant contends the search of the vehicle was illegal based

upon an invalid consent to search.       Appellant claims he

         stated that “this is my girlfriends car” not “the vehicle is
         registered to my girlfriend” as is stated in the Affidavit of
         Probable Cause. If the officer would have ran the license
         plate, as is procedure in a traffic stop, it would have
         indicated that the vehicle was registered to two people;
         [A]ppellant and Tammy Jo Lohr. The registration and
         insurance information handed to the officer would have
         also indicated this fact.

            The question that needs asking is: Why if [A]ppellant
         supposedly gave “verbal” consent (Affidavit of Probable
         Cause) was it necessary to allegedly make phone contact
         with Ms. Lohr to gain her consent? . . . How can police
         begin a consent search, when there is nothing to prove
         anyone actually granted consent to search?

                               *     *      *

            In the case at bar, . . . Ms. Lohr was not present at the
         scene, [A]ppellant was the sole occupant of the vehicle,
         and therefore the one with the authority over the vehicle,
         and the one that had all the authority to grant or deny
         police access to the vehicle. Therefore abrogating any
         consent allegedly granted by Ms. Lohr.

Appellant’s Brief at 16, 18.

      The PCRA court found this issue waived in its Rule 907 notice. See

Op. & Order, 3/9/15, at 5.     In his response to the Rule 907 notice,


                                         - 10 -
J-S42034-16

Appellant averred that he was “claiming ineffective assistance of counsel in

this matter because [he] asked for a motion to suppress evidence due to the

fact that the co-owner was undergoing serious surgery at the time of

consent and was unable to give intelligent consent.” Pro Se Resp. to Rule

907 Notice of Intent to Dismiss, 3/18/15 at 1. The PCRA court granted an

evidentiary hearing based upon this allegation.

      At the PCRA hearing, Appellant’s counsel informed the court that

Appellant requested that he “subpoena five different individuals for this

hearing, including a Lester Lohr, L-o-h-r, Keith Lohr, Tammy Lohr, Kayla

Bash and Robert Deemer.” N.T. PCRA Hr’g, 9/8/15, at 4. Counsel sent a

subpoena to each witness.      Id. at 5.    The subpoena for Mr. Deemer was

returned indicating he had been released from Westmoreland County Prison,

his last known address.     Id.   Counsel stated that Tammy Lohr was not

present. His “understanding there may be some warrant against her which

would explain her failure to appear.” Id.       The PCRA court stated that it

was not going to give Counsel more time to procure the witnesses and

indicated that he “made a good faith opportunity to subpoena the people

your client wanted.”      Id. at 6.        Following an off-the-record sidebar

discussion and a recess, the hearing proceeded. Id.

      Lester Francis Lohr testified at the hearing that Tammy Lohr was in the

hospital in Pittsburgh at the time of the traffic stop. Id. at 8.




                                      - 11 -
J-S42034-16

         [The Commonwealth]: Sir, were you by any chance
         present at the hospital with Tammy Lohr when police
         communicated with her about this investigation?

         A: No, I was not.

Id. at 10.

      Keith Lawrence Lohr, Jr. testified that Appellant was with his wife after

they were no longer together. Id. at 11.

         [Defense Counsel]: You’re aware that charges were filed
         against [Appellant]?

         A: Yes.

         Q: Around the time that [Appellant] received those
         charges, do you know what was going on with Tammy
         medically?

         A: I know she has Crohn’s Disease. That’s about it.

                                 *     *      *

         Q: Were you familiar with Tammy having to go to the
         hospital for any reason?

         A: Um, she made multiple trips to the hospital all the time.

         Q: Were there any times where she was there for an
         extended period of time?

         A: I think there was one time she was in for, like, two or
         three days, something like that.

         Q: Would that have been around the time you heard about
         charges being filed against [Appellant]?

         A: I’m not sure exactly. She was in multiple times, yeah.

         Q: When she would go to the hospital, are you aware
         whether she was prescribed any medication?



                                     - 12 -
J-S42034-16

         A: I was not aware. I had no idea what was going on with
         her.

Id. at 12-13.

       The PCRA court stated that Lester Lohr

         indicated that Ms. Lohr had been hospitalized at the time
         of [Appellant’s] traffic stop and that she had been
         prescribed pain medication when she was in the hospital.
         However, upon cross examination, Mr. Lohr admitted that
         he was not present at the hospital with Tammy Lohr when
         police communicated with her about the investigation.
         Keith Lohr, Tammy Lohr’s estranged husband, also
         testified on September 8, 2015, but did not recall whether
         she was hospitalized around the time of the traffic stop nor
         [sic] if she was prescribed any medication. No evidence
         was adduced at the PCRA hearing which showed Tammy
         Lohr to be rendered incapable of granting the consent that
         she had granted to search [Appellant’s] vehicle. Thus,
         there is no merit to this allegation.

Op. & Order, 9/16/15, at 10-11 (citations omitted). We agree no relief is

due.

       The underlying claim does not have arguable merit and thus, counsel

cannot be deemed ineffective. See Charleston, 94 A.3d at 1018-19.

       Lastly, Appellant contends the prosecutor misrepresented the evidence

of the 303.42 grams of waste by-product in Item 2.1 of the Lab Report.

Appellant’s Brief at 20.   Appellant avers

         [i]n the case at bar the substance is NOT product, it is
         303.42 grams of a leftover by-product that happens to
         contain a minute, trace amount of methamphetamine. In
         fact, the substance in possession of [A]ppellant is a toxic,
         poisonous, and hazardous substance incapable of being
         ingested or further processed into a “usable” controlled
         substance.



                                     - 13 -
J-S42034-16

                                 *     *      *

        [A]ppellant in the case at bar possessed more waste by-
        product than usable methamphetamine, yet the weight
        (303.42 grams) of this poisonous, toxic substance is what
        got him the 3-6 years . . . . He was only in possession of
        1.29 grams of “usable” methamphetamine. (Item 2.6).[10]

Id. at 21. Appellant concludes “this evidence was misrepresented [by the

prosecutor] as 100% methamphetamine.” Id.

     As a prefatory matter, we consider whether this claim is waived. In

Commonwealth v. Fletcher, 986 A.2d 759 (Pa. 2009), our Pennsylvania

Supreme Court opined that the

        [a]ppellant’s claim that appellate counsel was ineffective
        for not arguing on appeal that the prosecutor misled the
        trial court by stating that Dr. Park was out of the country

10
   We note that in his pro se PCRA petition, Appellant averred that his
sentence was illegal because he “only had 1.29g in possession.” Pro se
PCRA Pet., 1/2/15, at 7. In the No Merit Letter in Support of Petition to
Withdraw as Counsel, Counsel states “[c]ontrary to [Appelllant’s] assertion
in his pro se PCRA that he was only in possession of 1.29g, the lab report
clearly shows a total amount of 304.71g.”     No Merit Letter, 1/26/15, at 6.
The lab report was attached to the no merit letter. See id. at Ex. A.

     The PCRA court opined:

           Further, PCRA counsel considered the sentencing
        guidelines that apply to this case to determine whether
        [guilty plea counsel] gave [Appellant] incorrect information
        to induce him to enter a plea or provided [Appellant] with
        incorrect information.    As [PCRA counsel] points out,
        although [Appellant] asserts that he was only in
        possession of 1.29g of methamphetamine, the lab report,
        which [PCRA counsel] attached to the No Merit Letter,
        clearly shows a total amount of 304.71g.

Op. & Order, 9/16/15, at 8.



                                     - 14 -
J-S42034-16

         and not available to testify entitles him to no relief because
         the claim was not raised in his PCRA petition. Thus,
         pursuant to Pa.R.A.P. 302(a), [the a]ppellant is not
         entitled to review of this claim because it was raised for
         the first time in this appeal.

Id. at 794 (emphasis added).

      In Bedell, this Court addressed the issue of whether the appellant had

waived an issue raised on appeal.

            In his second claim, Bedell contends that his counsel
         was ineffective for failing to object to the defective plea
         colloquy.    Bedell argues that his plea was unknowing
         because of the defective colloquy.         Specifically, Bedell
         asserts that the trial court’s recitation of the rights that he
         would be foregoing by pleading guilty was confusing and
         that counsel did not ascertain whether he understood the
         rights that he was waiving.

            We deem this claim waived for the purposes of this
         appeal because Bedell did not specifically raise an issue
         related to the colloquy in his PCRA Petition. Indeed, Bedell
         only raised claims related to the factual basis of the
         robbery conviction in the Petition. As this claim was
         never raised before the PCRA court, it cannot be raised for
         the first time on appeal. See Pa.R.A.P. 302(a) (stating
         that “[i]ssues not raised in the lower court are waived and
         cannot be raised for the first time on appeal.”);
         Commonwealth v. Edmiston, [ ] 851 A.2d 883, 889
         ([Pa.] 2004) (reiterating that “[c]laims not raised in the
         PCRA court are waived and cannot be raised for the first
         time on appeal[.]”).

Bedell, 954 A.2d at 1216 (some citations omitted and emphasis added).

      In his pro se response to the PCRA court’s Rule 907 notice of intent to

dismiss, Appellant stated in a letter to the PCRA court:

         Also a key point I forgot there was only 1.29 grams of
         usable methamphetamine the “other” was an unknown
         mixture of trash in a bag labeled waste (labeled by me)


                                     - 15 -
J-S42034-16

         that could not have contained a visible amount of
         methamphetamine. Therefore 1.29 grams is consistent
         with personal possession and not an intent to distribute
         there were no broken down bags or separate packages
         Just a scale with residue that I used to weigh out my doses
         before injection.

Pro Se Resp. to Notice of Intent to Dismiss, 3/18/15, at 1.

      Analogously, in the instant case, Appellant only raised claims related

to the factual basis of his PWID conviction. See Bedell, 954 A.2d at 1216.

He did not raise the issue that the prosecutor misrepresented the evidence

of the 303.42 grams of waste by-product in Item 2.1 of the Lab Report. See

Fletcher, 986 A.2d at 794. Therefore, this issue is waived. See Pa.R.A.P.

302(a); Fletcher, 986 A.2d at 794; Bedell, 954 A.2d at 1216. Accordingly,

we affirm the order of the PCRA court denying Appellant’s PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date:8/24/2016




                                    - 16 -